Citation Nr: 1826800	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq. 



ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from September 2001 to September 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case has since been transferred to the Los Angeles, California RO.  

In the August 2013 NOD, the Veteran, through his attorney, raised the issue of entitlement to a TDIU.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD with alcohol dependence and depressive disorder has not resulted in total social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or symptoms of similar severity, duration, and frequency.

2.  The Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD with alcohol dependence and depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for an award of a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating-PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10  (2007).

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran's service-connected PTSD [which, by way of the January 2013 rating decision, has been recharacterized as PTSD with alcohol dependence and depressive disorder NOS] is currently rated 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  Such disorders are rated under the General Rating Formula for Mental Disorders, which provides that a 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id. 

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id. 

The nomenclature employed in the rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130 (2017).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care. 
However, for cases certified to the Board on or after August 4, 2014, DSM 5 controls.  GAF scores are not considered under DSM 5.  In this case, the Veteran's claim was certified for appeal in January 2016.  

The record includes the January 2013 VA examination report, treatment records issued from Victorville Vet Center and dated from August 2012 to December 2012, report of the January 2015 PTSD Disability Benefits Questionnaire (DBQ), and lay statements from the Veteran's previous wives.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 70 percent for his PTSD.

During a December 2012 treatment visit at the Victorville Vet Center, the Veteran reported to have ruminating thoughts of war, as well as symptoms of emotional numbness/detachment, outbursts of anger, difficulty concentrating, anxiety, panic attacks, agoraphobia, and hypervigilance.  He reported that he had been married twice and his first marriage had been a volatile one that ended after four years.  He further stated that his second marriage lasted for five years, and while he and his wife had since gotten a divorce, they were currently in the process of reconciling.  According to the Veteran, there had been episodes of domestic violence and domestic disputes with both his former wives.  He stated that he had tried to attend college, but had been unsuccessful due to poor memory and concentration.  The Veteran also stated that he had tried to obtain gainful employment working as an Emergency Medical Technician (EMT), but the stressors associated with being an EMT were anxiety-inducing and triggered memories of his traumatic in-service experiences.  He reported to experience ongoing survivor's guilt, flashbacks, and that he relives military stressors.  The Veteran's counselor, S.R., noted that these occurrences are persistent and chronic and severely impaired the Veteran's ability to function at home and in the community, and his social skills are grossly impaired due to his inability to tolerate simple day to day activities such as interpersonal relationships.  According to S.R., the Veteran's social interactions are marginal, and his prognosis for significant improvement is poor.  

The Veteran was afforded a VA psychiatric examination in January 2013, at which time, the examiner diagnosed the Veteran with having PTSD and attributed his (the Veteran's) intrusive memories, flashbacks, recurrent dreams, hypervigilance, avoidant behavior, sleep impairment and anger management to his PTSD.  The VA examiner also diagnosed the Veteran with having depressive disorder NOS, and attributed the Veteran's tearfulness, excessive feelings of guilt, poor concentration, fatigue and lack of motivation, to this disorder.  During the evaluation, the Veteran provided his marital and occupational history, and stated that he has been married to his second wife since 2006.  He described their relationship as a positive one, and stated that they had three children together.  The Veteran also stated that he was previously married to his first wife from 2001-2005, which ended due to their fighting.  After providing his military history, the Veteran stated that he voluntarily left the military after being demoted following his Article 15 punishment in 2007.  He also stated that he attended college for a while, but stopped taking classes because it became too stressful, and it was too difficult to concentrate on the simplest of matters.  According to the Veteran, he last worked as an EMT for a period of six months one year ago.  He claimed that he stopped working because "the pressure of doing some of the medical things got [to] me" and his in-service traumatic encounter with a suicide bomber continued to affect the work he was currently doing.  The Veteran contends that he has never been psychiatrically hospitalized and he further denied any history of suicidal or homicidal ideation.  However, the Veteran did report that he had been arrested due to domestic violence charges in 2004.  

Upon conducting a mental status examination of the Veteran, the examiner diagnosed PTSD, alcohol dependence, and depressive disorder not otherwise specified (NOS).  According to the examiner, these multiple diagnoses are related to one another, and the secondary diagnoses (depression and alcohol dependence) are a progression of the PTSD as the Veteran denied any pre-existing problems with depression or alcohol dependency prior to his traumatic military experiences.  The Veteran endorsed a number of symptoms, to include a depressed mood, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a work like setting), and an impaired impulse control, as a result of his psychiatric diagnoses.  The examiner determined that the Veteran did not appear to pose any threat of danger or injury to him or others, and he required follow-up treatment and care, to include cognitive behavioral therapy, to address these symptoms.  According to the examiner, the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner further determined that the Veteran's PTSD resulted in occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In a June 2013 statement, the Veteran's ex-wife, C.W., recalled the time period in which the Veteran's symptoms arose, and described how his mental health deteriorated during his two deployments in Iraq.  C.W. stated that the Veteran became increasingly paranoid, depressed, and verbally abusive towards her after he returned from Iraq.  

In the April 2015 VA PTSD DBQ completed by H.H., Ph.D., HSPP, it was noted that while the Veteran and his second wife had divorced, they had remained in a significant relationship together, and continued to reside with one another.  According to the Veteran, he can turn to his ex-wife for emotional support.  Upon conducting a mental status evaluation of the Veteran, Dr. H. noted that the Veteran's attention level was normal and his concentration appeared variable.  Although he complained of increasing trouble with short and long-term memory, and he struggled with remembering basic information, his speech flow was normal, his thought content was appropriate for the circumstances, and the organization of his thought process was goal directed.  In an attached report, Dr. H. noted that the Veteran reported to have visual hallucinations which consisted of seeing shadows.  However, according to the Veteran, when he turns to check, no one is present.  The Veteran also reported to suffer from chronic sleep impairment to include insomnia, broken sleep and nightmares.  He also endorsed an intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene, as well as an exaggerated startle response, adding that when his children stand behind him, they scare him.  The Veteran also reported a lack of interest in participating in significant activities, an inability to establish and maintain relationships, difficulty concentrating, symptoms of irritability and restricted range of affect.  According to Dr. H., the Veteran struggles with anxiety, hypervigilance, and disturbances of motivation and mood.  Additionally, his inability to maintain effective relationships also indicates that he struggles with a severe impairment.  

After consideration of the Veteran's contentions and the evidence, the Board finds that a disability rating in excess of 70 percent is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates the criteria for a 100 percent disability rating.  

Although the Veteran was diagnosed with multiple psychiatric disorders at the January 2013 VA examination, his service-connected PTSD is characterized in a way that encompasses several psychiatric disorders.  As such, the Board will consider the psychiatric symptoms as depicted by the evidence as a whole in rating the service-connected PTSD.  

In this regard, the Board notes that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, as explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a certain disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id.; see 38 C.F.R. § 4.130, DC 9411.  Accordingly, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

There is no question but that the Veteran's PTSD is productive of a high degree of impairment, as reflected by the 70 percent evaluation currently in effect.  However, the Veteran has not exhibited symptoms demonstrative of a 100 percent rating, such as gross impairment in thought process or communication, or grossly inappropriate behavior.  In this regard, the Veteran continues to experience classic PTSD symptoms, to include recurring thoughts, flashbacks and nightmares surrounding his in-service experiences, impaired sleep, anxiety, an exaggerated startle response, difficulty concentrating, irritability, a hypervigilant nature, and symptoms of survivor's guilt when remembering his fellow serviceman who lost his life in Iraq.  The Veteran also exhibits socially avoidant behavior manifested through his isolative nature, and his avoidance of social outings, activities, and crowds.  Despite these ongoing symptoms, the evidence does not show that the Veteran has exhibited grossly inappropriate behavior or that he has ever behaved in a way that would imply a persistent danger of hurting himself or others.  Upon conducting a mental status evaluation of the Veteran, the January 2013 VA examiner did not observe gross impairment in the Veteran's thought processes or communication, or any signs of grossly inappropriate behavior. The examiner also did not find that the Veteran was in persistent danger of hurting himself or others.  During the April 2015 evaluation, Dr. H. described the Veteran's attention and speech flow as normal.  In addition, she described his thought content as appropriate for the circumstances and his organization of thought as goal-directed.  In this regard, Dr. H. did not observe or note any gross impairment in the Veteran's communication or behavior at the time of the evaluation.   

Although some of the earlier treatment records reflect that there were instances of domestic violence during both the Veteran's marriages, the more recent evidence reflects that the Veteran has maintained a supportive relationship with his second wife (who remains his ex-wife) with whom he currently resides, and who he considers to be his greatest support system.  Although the Veteran reported to experience visual hallucinations at the April 2015 treatment visit, a review of the treatment records is absent any reports or notations of auditory/visual hallucinations.  As such, the Board finds that the Veteran's more recent complaints of these symptoms do not equate to persistent hallucinations as contemplated in the demonstrative symptoms for a 100 percent rating.  

The Board acknowledges the Veteran's complaints of difficulty concentrating and focusing, and notes that after evaluating the Veteran, his counselor at the Vet Center observed that he had been unsuccessful at school due to his poor memory and difficulty concentrating.  In addition, following the April 2015 evaluation,  Dr. H. described the Veteran's memory as mildly impaired.  However, these symptoms were not so severe that they resulted in disorientation as to time or place, or memory loss for names of close relatives, own occupation or own name.  The January 2013 VA examiner did not find that the Veteran's symptoms resulted in spatial disorientation, disorientation to time and place, or severe memory loss.  Also, although Dr. H. noted in the DBQ that the Veteran's PTSD resulted in symptoms such as neglect of personal appearance and hygiene and intermittent inability to perform activities of daily living, in the attached report, in the adjoining report, she noted that the Veteran did attend to his personal hygiene, and further noted the Veteran's comment that he showered a great deal.  In addition, while it was noted that the Veteran's wife handles the grocery shopping, maintains the household chores and manages the finances, there is nothing in the report that reflects that the Veteran required assistance when it came to conducting his own activities of daily living, to include grooming, bathing, dressing, and feeding himself.  Although his ex-wife handles the finances and household chores, and indicated in a June 2013 statement that she has to lay out his clothes most of the time, and remind him to do the chores, the Board does not find that this symptomatology and behavior arises to the level of an intermittent inability to perform activities of daily living.  Indeed, the record reflects that the Veteran stays showers on a regular basis, and consistently maintains his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior.  Furthermore, although Dr. H. noted that the Veteran's psychiatric disorder was manifested by an array of symptoms, to include persistent delusions/hallucinations and intermittent inability to perform activities of daily living, she ultimately determined that his symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  In this regard, she did not find that these symptoms resulted in total occupational and social impairment.  

As such, the overall picture based on the medical evidence of record corresponds more closely with the criteria required for the assignment of a 70 percent disability rating.  There is nothing in the record that would support the assignment of a disability rating in excess of 70 percent.  Therefore, the Board finds that the criteria for a 100 percent scheduler disability rating are not met for the on appeal. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the period on appeal.  The Board finds that the Veteran's symptoms associated with his PTSD, to include symptoms of a depressed mood, outbursts of anger, impaired sleep, anxiety, an exaggerated startle response, and hypervigilance, are aptly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015). A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16 (a).

The Veteran contends that he is unable to obtain and maintain employment as a result of his service-connected PTSD.  As noted above, his service-connected PTSD is evaluated as 70 percent disabling; as such, the pertinent schedular criteria based on rating percentages have been met. 38 C.F.R. § 4.16 (a).

An October 2012 progress report issued through the Vet Center reflects that the Veteran's therapist at his VAMC noted that he had been a medic in service, and had tried to work as an EMT post-service, but his anxiety level had been through the roof.  The Veteran's therapist indicated that without appropriate coping skills, the Veteran could not manage to be gainfully employed.  It was further noted that the Veteran had been unemployed since his attempt to work as an EMT.  In the December 2012 report, it was noted that the Veteran tried to return to college after service, but had been unsuccessful due to poor memory and concentration.  The Veteran also reported that he had tried to work as an EMT following service, but the stressors associated with this type of position were anxiety-inducing due to the fact that they triggered memories and flashbacks of his in-service traumatic experiences.  According to the Veteran, he had tried to obtain/maintain gainful employment following service, but he had difficulty holding a job because he feels nervous that he will "freeze up again" similarly to the way he did during an emergent situation in Iraq  

In the June 2013 statement, the Veteran's second wife (L.S.) attested to the Veteran's deteriorating psychiatric symptoms.  She stated that as a result of his PTSD symptoms, the Veteran seemed to lose his motivation do anything productive, and anytime he found a job he was unable to hold onto it.  

In the April 2015 medical opinion regarding the Veteran's employability, Dr. H. noted that in light of the Veteran's mental problems, he would likely miss three days of work a month, and he would likely need to leave early from the workplace at least three or more times a month.  Dr. H. also determined that the Veteran's psychiatric problems would cause him to experience difficulty staying focused and concentrating more than three days out of the month.  According to Dr. H., if the Veteran were subjected to the normal pressures and constructive criticisms of a job, he would respond in an angry manner but would not actually become violent more than once per month.  Based on her evaluation of the Veteran, as well as her review of his claims file, Dr. H. determined that the Veteran is unable sustain the stress from a competitive work environment or to be expected to engage in gainful activity due to his PTSD.  Along with her opinion, Dr. H. submitted a medical journal article which focused on the association between higher unemployment and PTSD and whether the association between the two was due to the presence of a sense of foreshortened future.  

In a January 2016 letter, Dr. S.B. a rehabilitation counsel at Barnes Rehabilitation Services, reviewed the Veteran's claims file and provided a recitation of his records.  She noted that the Veteran took college level course after his military service, but had difficulty concentrating on simple things.  She further noted that he last worked about one year prior as a medical technician for about six months, but stopped working because the pressure of some of the medical tasks became too much to bear.  She took note of the Veteran's recollections that he froze up in Iraq after his encounter with the suicide bomber and memories of this incident continued to haunt him and affect his work now.  Dr. S.B. listed the Veteran's symptoms and noted that based on the January 2013 VA examination report, the Veteran's PTSD symptoms "cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  

After reviewing the April 2015 evaluation, report, and medical opinion issued by Dr. H., Dr. S.B. referenced a number of research articles which indicated that most employers will tolerate variable rates of absence, but allow for no more than 8 absences per year.  Dr. S.B. also noted that the Veteran would be expected to miss more than this based on his reports of his mental symptoms, the results of the evaluations and his prior work history.  In addition, Dr. S.B. referenced another research study which found that the acceptable absence rate reported by a study of human resource managers and executives allowed for no more than 3 percent of the total expected work hours, which equates to slightly over seven days per year.  According to Dr. S.B., this again is beyond the capabilities of the Veteran.  Based on her review of the medical reports and evaluations, as well as her understanding of the principles and concepts underlying vocational therapy, adaptability and rehabilitation, Dr. S.B. determined that the Veteran's major area of limitation appeared to be "mental activity involved in sustaining work, which is extremely limiting for [him]."  Dr. S.B. ultimately concluded that the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected PTSD.  

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinion rendered by Dr. H., and the private vocational evaluator regarding the Veteran's unemployability.  Moreover, the evidence reflects that the Veteran has a high school education with a limited employment history. The significant functional effects from his psychiatric disorder are consistent with the opinions issued by Dr. H. and Dr. S.B.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). Accordingly, the Board finds that the Veteran's service-connected PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment. Entitlement to a TDIU is therefore warranted. See 38 U.S.C.A. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


